United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                              December 21, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________              Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40559
                        _____________________

UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

                                versus

REYNALDO HINOJOSA-AGUIRRE,

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-1700-1
_________________________________________________________________

                            ON REMAND FROM
                THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:1

     Reynaldo Hinojosa-Aguirre pleaded guilty to possession with

intent     to   distribute   50,383   pills   of   3,4-Methylenedioxy

Methamphetamine.    In a written plea agreement, he agreed to waive

“the right to appeal the sentence (or the manner in which it was

determined) on the grounds set forth in 18 U.S.C. § 3742 or on any

ground.”    On direct appeal, this court rejected his challenge to

the constitutionality of the statute of conviction.2     United States

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
      Hinojosa-Aguirre did not appeal his sentence.
v. Hinojosa-Aguirre, 95 Fed. Appx. 640 (5th Cir. 2004).                             After the

Supreme Court     denied    his    petition       for        a    writ   of    certiorari,

Hinojosa-Aguirre filed a timely petition for rehearing, requesting

relief from the Supreme Court under Blakely v. Washington, 124
S. Ct. 2531 (2004).        The Supreme Court granted the petition for

rehearing,    vacated     its   denial       of   the        petition     for       writ   of

certiorari,     granted     certiorari,           and        remanded         for    further

consideration in the light of United States v. Booker, 125 S. Ct.
738 (2005).      Jimenez-Velasco v. United States, 125 S. Ct. 1110

(2005).      We requested and received supplemental letter briefs

addressing the impact of Booker.

       Hinojosa-Aguirre     argues    in      his   supplemental              brief    that,

because there is no evidence in the record that the parties

contemplated    or   discussed     the     right        to       sentencing     under      the

Sentencing Guidelines as construed in Booker, the court cannot find

that   he   intentionally       relinquished        his          right   to    appeal      his

sentence.     As Hinojosa-Aguirre acknowledges, this contention is

foreclosed by our opinion in United States v. McKinney, 406 F.3d
744 (5th Cir. 2005).        See also Brady v. United States, 397 U.S.
742, 757 (1970) (“a voluntary plea of guilty intelligently made in

the light of the then applicable law does not become vulnerable

because later judicial decisions indicate that the plea rested on

a faulty premise”).        Because Hinojosa-Aguirre validly waived his

right to appeal his sentence, we decline to address his contentions

regarding his sentence.

                                         2
     For the foregoing reasons, we conclude that nothing in the

Supreme Court’s Booker decision requires us to change our prior

decision in   this   case.   We   therefore   reinstate   our   judgment

affirming Hinojosa-Aguirre’s conviction.

                                                 JUDGMENT REINSTATED.




                                   3